Title: From James Madison to William Eustis, 7 September 1810
From: Madison, James
To: Eustis, William


Dear SirMontpelier Sepr. 7. 1810
I have recd. your favor of the 26. That of the 19th. Ult. has been already acknowledged. Having written to Washington for the precedents in the case of calling out the Militia, & employing the regular force, to execute the Act of 1794. agst. unauthorized enterprizes on foreign nations, I have recd. a copy of Genl. Dearborns letter to Govr Greenup, now inclosed. In your absence from the Office, it may not be disagreeable to see it; tho’ it rather sanctions a dispensation with, than furnishes a ground of, any particular form, to be used in giving the requisite authorities to the State or territorial Govts. Govr. Holmes, I find has been apprized by the Dept. of State that he would have an Agency, in carrying the law into execution if necessary. But it is from the Secy. of War, that the regular power is to proceed. You will observe that the orders to the Military Commanders on the subject, must include a delegation of authority, according to the text of the law. This I presume is sufficiently done in your instructions to Genl. H. & Col. C. I inclose for your perusal an interesting letter from Judge Toulmin. One of later date from him to Mr. Graham, subtracts somewhat from the evidence it presents; but the details alone are worth knowing. The last letter from Mr Pinkney is of July 6. He was still kept under an expectation that satisfaction would be specialy tendered for the Chesapeake &c., and a hope that the Old blockades wd. be revoked in conformity to the French proposal. He was confident that a Minister Plenipo. wd. follow Morier, & assurances in writing be quickly given to that effect. He repeats that he wd. probably be a man of rank & talents, and the letter which is official, refers to his private letter of  to Mr. Smith on that point. Should the letter go to Congs. it will satisfy the honest doubters as to the private letter; but it will be too late to controul the effect of their incredulity, on the current events. Will you be good eno’ to do what may be proper in relation to the letter from Henry Burchsted? Accept assurances of my great esteem & regard
James Madison
